Citation Nr: 0732488	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  05-20 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss. 

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant; L.H.




ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Atlanta, Georgia 
Regional Office (RO) in which the RO reopened the appellant's 
previously denied claim of entitlement to service connection 
for bilateral hearing loss but denied the claim on its 
merits.  The appellant, who had active service from October 
1954 to October 1958, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    
 
The appellant testified at a hearing before the Board in 
August 2007.  At that time, he submitted additional evidence 
for the Board's consideration with a signed waiver of initial 
RO consideration of such evidence. 


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
appellant's appeal has been obtained. 

2.  An unappealed March 2002 rating decision determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss.  

3.  The evidence received since the March 2002 rating 
decision, by itself, or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the appellant's claim of 
entitlement to service connection for bilateral hearing loss 
and raises a reasonable possibility of substantiating the 
claim.

4.  Competent medical evidence of record indicates that 
bilateral hearing loss was manifested during service. 


CONCLUSIONS OF LAW

1.  The March 2002 rating decision that determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss is a final decision. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. 
§ 20.1103 (2006).

2.  The evidence received subsequent to the March 2002 rating 
decision is new and material; and the claim for service 
connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  

3.  Bilateral hearing loss was incurred during active 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  New and Material Evidence

With regard to the appellant's October 2003 petition to 
reopen his claim of entitlement to service connection for 
bilateral hearing loss, to establish jurisdiction over this 
issue, the Board must first consider whether new and material 
evidence has in fact been submitted to reopen the claim. See 
38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2005).  The 
Board must proceed in this fashion regardless of the RO's 
actions. See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996) 
and VAOPGCPREC 05-92.  

The appellant's claim for service connection for bilateral 
hearing loss was previously considered and denied in a rating 
decision dated in March 1996.  The appellant appealed the 
March 1996 rating decision to the Board, which issued a 
decision in September 1998 that denied the appellant's claim.  
The appellant was provided notice of that decision and that 
decision represents a final decision. See 
38 U.S.C.A. §7103 (a) (West 2002); 38 C.F.R. §§20.1100(a), 
20.1104 (2006).

In February 2001, the appellant essentially requested that 
his claim for service connection for bilateral hearing loss 
be reopened.  In a March 2002 rating decision, service 
connection for bilateral hearing loss was again denied on the 
basis that the appellant failed to submit new and material 
evidence sufficient to reopen the claim.  The appellant was 
provided notice of that decision and that decision also 
represents a final decision. 38 C.F.R. § 20.302.  

In October 2003, the appellant essentially requested that his 
bilateral hearing loss claim be reopened. See October 2003 
statement in support.  As a general rule, a claim shall be 
reopened and reviewed if new and material evidence is 
presented or secured with respect to a claim that is final. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. 
§ 3.156(a), new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  

The evidence associated with the claims file since the March 
2002 rating decision consists of VA medical records, a 
September 2003 private medical statement in support of the 
appellant's claim, two VA examination reports dated in June 
2004 and testimony from the appellant and his daughter given 
during a BVA hearing.  The RO determined that the medical 
records and examination reports referenced above constituted 
new and material evidence and reopened the claim. August 2004 
rating decision.  The Board agrees with the RO's 
determination, reopens the claim and will perform a de novo 
merits adjudication based on all the evidence of record. See 
38 C.F.R. § 3.156(c) (2005); see also Barnett v. Brown, 
supra.   


B.  The Veterans Claims Assistance Act

Also as a preliminary matter, the Board is required to 
address the Veterans Claims Assistance Act of 2000 (VCAA) 
that became law in November 2000.  The VCAA provides, among 
other things, that the VA will make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA and 
requires the VA to assist the claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  

In this case, a letter dated in November 2003 specifically 
informed the appellant of the substance of the VCAA.  
Nevertheless, since this decision represents a complete grant 
of the appellant's appeal, the appellant cannot be prejudiced 
by a deficiency, if any, in the notice and assistance 
requirements of the VCAA.  As such, the Board will dispense 
with any further discussion of the VCAA and will proceed to 
the issue presented on appeal.  

C.  Entitlement to service connection for bilateral hearing 
loss (merits adjudication) 

The appellant contends that he is entitled to service 
connection for bilateral hearing loss on the basis that he 
experiences current hearing impairment as a result of 
in-service exposure to artillery fire aboard his Navy ship 
while serving as a gunner's mate. August 2007 BVA hearing 
transcript.  Having carefully considered the appellant's 
claim in light of the entire record and the applicable law, 
the Board concludes, as will be explained below, that the 
evidence of record is in relative equipoise, and that 
reasonable doubt should be resolved in favor of the 
appellant.  As such, the Board finds that the appellant's 
appeal should be granted.

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a)(2007).  Service connection 
may also be granted for certain chronic diseases, such as 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service. 38 C.F.R. §§ 3.303, 
3.304. 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury. Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The United States Court of 
Appeals for Veterans Claims (the "Court") has held that the 
absence of evidence of a hearing loss disability in service 
is not fatal to a veteran's claim. See Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  The Court has also held that 
evidence of a current hearing loss disability and a medically 
sound basis for attributing such disability to service may 
serve as a basis for a grant of service connection. See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered a disability when a veteran's 
auditory thresholds (puretone decibel loss) in one of the 
frequencies 500, 1000, 2000, 3000 and 4000-Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the above-mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when a veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent. See 38 
C.F.R. § 3.385. 

The evidence in this case shows the appellant has bilateral 
hearing loss that constitutes a current disability for VA 
purposes.  According to a June 2004 VA audiological 
examination report, the appellant experiences puretone 
decibel losses above 26 decibels in all frequencies and 
speech recognition scores of 60 for the right ear and 16 for 
the left ear. See June 2004 VA audiological examination 
report, p. 2.  He has been diagnosed with right ear mild-to-
moderate sensorineural hearing loss from 500 through 1500-
Hertz with severe sensorineural hearing loss from 2000 to 
4000-Hertz and severe to profound mixed left ear hearing loss 
from 500 through 4000-Hertz. Id.  This evidence fulfills the 
requirements of the first element of the service connection 
test.  

In regards to the second element of the service connection 
test (evidence of an in-service incurrence or aggravation of 
an injury or disease), the Board observes that the appellant 
does not contend nor do his service personnel records reflect 
that he engaged in combat while in service or that he was 
exposed to acoustic trauma as a result of his participation 
in combat in service. See 38 U.S.C.A. § 1154(b); service 
personnel records; DD form 214; Appellant's June 1996 
statement (appellant reported noise trauma during gunnery 
exercises).  However, the appellant's personnel records 
appear to corroborate that he was assigned to the position of 
gunner's mate in November 1956. See Navy Occupation and 
Training History record (In November 1956, appellant's 
position changed in his rating record from an "SN" to a 
"GM3").  Based upon this evidence, in conjunction with two 
September 1995 lay/buddy statements that report that the 
appellant was seen stationed very close to firing artillery 
aboard his service ship, the Board assumes for the sake of 
argument that the appellant was in fact exposed to noise 
trauma during his period of service. 38 U.S.C.A. § 1154(a); 
38 C.F.R. § 3.303(a); Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).    

In terms of the question of whether the appellant developed 
hearing loss as a result of the assumed acoustic trauma he 
experienced in service, the Board observes that a review of 
the appellant's service medical records fails to reveal any 
references to complaints, treatment or diagnosis of hearing 
problems during the appellant's period of service.  
Additionally, these records show that the appellant was found 
to have normal hearing upon his entrance and separation from 
service. See service medical records dated from October 1954 
to October 1958; October 1954 report of medical examination; 
October 1958 report medical examination.  

The Board notes that whispered and spoken voice hearing test 
is not necessarily sufficiently sensitive to rule out the 
presence of a high frequency impairment. See Godfrey v. 
Brown, 8 Vet. App. 113 (1995) (Board conceded that the 
whispered voice test "cannot detect hearing loss with 
anywhere near the precision of an audiogram").  As noted, 
the veteran is not required to show that hearing loss was 
present during active military service in order to establish 
service connection.  See Godfrey at 356.  Rather, he may 
establish the required nexus between his current hearing 
disability and his term of military service by showing that 
his current hearing disability resulted from personal injury 
suffered in the line of duty.  Id. Claims for service 
connection must be considered on the basis of the places, 
types and circumstances of a claimant's military service.  38 
C.F.R. § 3.303(a) (2007).

Thus, the Board acknowledges that the lack of any evidence 
showing the veteran exhibited hearing loss consistent with 
the regulatory threshold requirements for hearing disability 
during service (38 C.F.R. § 3.385) is not fatal to his claim.  
The laws and regulations do not require in-service complaints 
of, or treatment for, hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Instead, the Court has held where there is no 
evidence of the veteran's hearing disability until many years 
after separation from service, "[i]f evidence should 
sufficiently demonstrate a medical relationship between the 
veteran's in-service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an 
injury in service."  Hensley, 5 Vet. App. at 160 (quoting 
Godfrey, supra).

As such, the appellant's findings of normal hearing upon his 
entrance and separation from service are of somewhat limited 
probative value to the analysis of this claim.  

The appellant's post-service medical records first document 
hearing loss in May 1996, over thirty-five years after the 
appellant separated from service. See May 1996 VA medical 
record.  However, the appellant testified that he in fact 
experienced hearing impairment during service, "couldn't 
hear much" within two years of his separation from service, 
and that he sought and received medical treatment for his 
hearing problems in the 1960's from a private medical 
provider. August 2007 BVA hearing transcript, pgs. 4-5.  
While the claims file does not contain medical records 
corroborating this post-service treatment, it does contain 
two medical opinions (from a private medical doctor and a VA 
medical doctor) in which the examiners opined that the 
appellant's hearing loss is related to noise exposure in 
service. September 2003 letter from L. M., M.D.; June 2004 
ear disease VA examination report.  Specifically, according 
to a letter dated in September 2003, the appellant was seen 
by L.M., M.D., who indicated that she had reviewed the 
appellant's audiogram and found that the appellant 
experienced high frequency sensorineural hearing loss that 
was much worse in the low frequencies.  Dr. M. asserted that 
the appellant had a noise-induced type pattern of loss with 
some presbycusis.  She opined that the appellant's severe 
high frequency hearing loss on the right ear and the severe 
mixed hearing loss with high frequency component on the left 
ear were consistent with exposure to loud noises during the 
appellant's military career.  She observed that while the 
veteran had a mastoid cavity on the left, the high frequency 
component of the loss could still be identified.  Id.  In 
June 2004, the appellant was examined by a VA medical doctor 
in connection with an ear disease examination.  That doctor 
opined that due to the appellant's naval gun exposure (which 
is being assumed by the Board for the purposes of this 
appeal), the likelihood was very high that the appellant's 
symptoms which he identified as hearing loss and tinnitus 
were at least partially related to his period of service. Id.  

Contrary to the opinions set forth above, the claims file 
also contains a VA audiological examination report that also 
addressed the medical question as to the etiology of the 
appellant's bilateral hearing loss.  In this regard, the 
Board observes that the appellant was examined in June 2004 
in connection with his hearing loss and tinnitus claims.  
After the examiner reviewed the appellant's claims file and 
performed an audiological examination, she opined that the 
appellant's hearing loss was not etiologically related to any 
incident or injury in service. June 2004 VA examination 
report, p. 2.  Rather, she indicated that since the 
appellant's enlistment and separation whispered voice tests 
were normal, it was not likely that the appellant's present 
hearing loss was the result of his military service. Id.  In 
addition, she found that the appellant's left ear hearing 
loss was not the type of hearing loss generally associated 
with noise exposure. Id.  

After comparing the above-referenced medical opinions with 
the other evidence of record, the Board finds the September 
2003 private medical opinion and June 2004 ear disease VA 
medical opinion to be equally as persuasive as the opinion of 
the June 2004 VA audiologist.  Particularly notable to the 
Board is the fact that the June 2004 VA audiologist relied 
heavily upon the appellant's October 1954 and October 1958 
whispered and spoken voice hearing test results in 
formulating her opinion.  In addition, while the June 2004 
audiologist opined that the appellant's left ear hearing loss 
is not the type of hearing loss generally associated with 
noise exposure, the September 2003 and the June 2004 medical 
doctors both opined that the appellant's bilateral hearing 
loss is consistent, at least in part, with exposure to loud 
noises during his military service.  Thus, the record 
contains two competent opinions to the effect that the 
appellant's pattern of bilateral hearing impairment is 
consistent with noise exposure, and the record is completely 
devoid of any evidence of significant occupational or 
recreational exposure to noise subsequent to service.  Under 
the circumstances, the Board cannot conclude that the 
favorable September 2003 private medical opinion and the June 
2004 ear disease VA opinion are entitled to any less weight 
than the unfavorable opinion offered by the VA audiologist in 
June 2004.  The evidence, taken together, gives rise to a 
reasonable doubt as to the question of etiology. 38 C.F.R. § 
3.102 (2007).  Therefore, service connection for bilateral 
hearing loss is granted.




ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss.  

Service connection for bilateral hearing loss is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


